Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 1 of 35



                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA

   RICHARD FELTZ,1 on behalf of                           )
   himself and all others similarly situated,2            )
                                                          )
                          Plaintiff,                      )
                                                          )
   v.                                                     )       Case No. 18-CV-0298-CVE-JFJ
                                                          )
   BOARD OF COUNTY COMMISSIONERS OF                       )
   THE COUNTY OF TULSA; VIC REGALADO,                     )
   Tulsa County Sheriff, in his official capacity;        )
   TERRY H. BITTING, TAMMY BRUCE,                         )
   MARTHA RUPP CARTER, STEPHEN R.                         )
   CLARK, THERESA DREILING, OWEN                          )
   EVENS, JAMES W. KEELEY, DEBORAH                        )
   LUDI LEITCH, J. ANTHONY MILLER,                        )
   DAWN MOODY, MILLIE OTEY, KIRSTEN                       )
   PACE, APRIL SEIBERT, CLIFFORD SMITH,                   )
   AND SARAH SMITH, in their capacities as                )
   Tulsa County Special Judges; AND WILLIAM               )
   LAFORTUNE, in his capacity as Tulsa County             )
   District Court Judge,3                                 )
                                                          )
                          Defendants.                     )


   1
          When the first amended complaint was filed, there were four named plaintiffs. See Dkt. #
          32. In an opinion and order dated April 24, 2020, the Court terminated the three named
          plaintiffs other than Feltz because one had died, and two were no longer represented by
          counsel.
   2
          Plaintiff filed his motions on behalf of all putative class members. Dkt. # 158, at n.1. The
          motion for class certification (Dkt. # 3) is pending. However, the Court need not certify the
          class at this point to resolve the present motions. See Gooch v. Life Investors Ins. Co. of
          Am., 672 F.3d 402, 433 (6th Cir. 2012) (“[T]here is nothing improper about a preliminary
          injunction preceding a ruling on class certification.”); Kansas Health Care Ass’n, Inc. v.
          Kansas Dept. of Social and Rehabilitation Svs., 31 F.3d 1536, 1548 (10th Cir. 1994) (“We
          therefore affirm the district court’s conclusion that class certification was unnecessary in this
          case [in which a preliminary injunction was granted].”).
   3
          At the time of the amended complaint (Dkt. # 32), Judge Musseman was the presiding judge
          of Tulsa County District Court. However, Judge LaFortune became presiding judge on
          January 1, 2020, and was automatically substituted for Judge Musseman pursuant to Federal
          Rule of Civil Procedure 25(d). Neither party objected to this substitution, and the Court so
          ordered.
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 2 of 35




                                        OPINION AND ORDER

           The issue presented in plaintiff’s motions for preliminary injunction and temporary

   restraining order (Dkt. ## 158, 159) is whether indigent arrestees who are unable to make bail should

   be released from jail, particularly now during the new coronavirus (COVID-19) pandemic because

   of risk of exposure.     Courts around the country have been wrestling with this issue and,

   unfortunately, the Tenth Circuit has yet to address it. It is against this backdrop that the Court

   analyzes the facts and the preliminary injunctive relief standard to come to a fair result pending a

   trial on the merits.

           In many jails, COVID-19 has spread rapidly. In Tulsa, however, there are no confirmed cases

   of the COVID-19 among inmates at the jail. There have been significant changes in bail processes

   and at the jail since this lawsuit was filed. A new local criminal rule has been adopted, which

   defendants allege fixes any alleged constitutional problems with the bail system. The Sheriff has

   implemented a plan to combat COVID-19, which substantially follows national guidance. The

   parties dispute whether these new processes are implemented as they are written, and whether they

   foreclose constitutional scrutiny. Discovery is ongoing, and a motion to dismiss for lack of subject

   matter jurisdiction (Dkt. # 157) remains outstanding.

           In light of the progress made in the bail system and the parties involved, namely state and

   local policymakers, it seems inappropriate for a federal court to interfere with state and local policy

   at this time.     Moreover, the relief plaintiff seeks—a preliminary injunction against the

   Sheriff—would do nothing to rectify the bail system; that is the province of the Tulsa County District




                                                     2
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 3 of 35




   Court.4 Thus, the Court will confine its analysis at this juncture to the COVID-19 pandemic, and

   defers more in-depth consideration of the constitutional challenges to the bail system until a more

   robust record is developed in discovery.

                                          I. Factual Background

           The factual record and legal arguments for these motions for preliminary injunctive relief

   consist of the motions of plaintiff, briefs of the parties, including exhibits attached thereto in the

   form of affidavits/declarations and other documentary evidence, supplements to the motions, and

   separately filed declarations (Dkt. ## 158-159, 164, 166-168, 171, 175-181, 186-187, 190). The

   Court set this matter for oral argument (see Dkt. # 182), and heard oral argument on May 11, 2020.

           Although the Court is not granting a preliminary injunction for the reasons stated below, the

   Court hereby enters this opinion and order as its findings of fact and conclusions of law as to risk

   of COVID-19 only. See Prairie Band of Potawatomi Indians v. Pierce, 253 F.3d 1234, 1245 (10th

   Cir. 2001) (“Under Rule 52(a), a district court is required to make findings of fact and conclusions

   of law at the time it enters a preliminary injunction.”); Fed. R. Civ. P. 52(a) (“In granting or refusing

   an interlocutory injunction, the court must similarly state the findings and conclusions that support

   its action.”).




   4
           Plaintiff argues that the Sheriff can be enjoined from detaining arrestees who cannot afford
           bail, because he enforces the policy of the Tulsa County District Court. Dkt. # 187, at 6-19.
           While this may be true, the Sheriff can still be held criminally liable for releasing detainees
           without a state court order, which tips the balance of equities in the Sheriff’s favor. See III.A
           infra. Further, this opinion and order addresses only the risk of COVID-19 in the jail.
           Therefore, it is unnecessary at this point for the Court to address plaintiff’s argument that the
           Sheriff is a properly named defendant.

                                                      3
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 4 of 35




   A. Plaintiff’s Legal Challenge to the Bail System

           Persons arrested in Tulsa County on state misdemeanor or felony charges are usually brought

   to the David L. Moss Criminal Justice Center (the jail). After intake, they are assigned a money bail

   amount, primarily on an offense-based, secured money bail schedule promulgated by the Tulsa

   County District Court. See Dkt. # 158-10. For the minority of individuals arrested on warrants, the

   Sheriff uses money bail amounts assigned by the judges who approved the warrants. Those who

   cannot make bail, because they are unable to afford it, wait in the jail. See Dkt. ## 158-11; 158-12.

   They first wait for representation from a public defender. They then wait for opportunities to seek

   release on personal bond with no up-front payment. In this putative class action lawsuit, plaintiff

   alleges that putative class members are in jail solely because they are unable to pay bail, in violation

   of the Equal Protection Clause.5 Plaintiff also alleges that, for those who are afforded a hearing, the

   hearing is not due process compliant. These are the alleged circumstances now. At the time of the

   amended complaint, however, detainees were allegedly held without bail hearings for six or more

   days. See Dkt. ## 158-2; 158-4. Also, in cases where bond was reduced from the predetermined

   amount, but remained unaffordable, the court would record the reduced bond amount without any

   reference to evidence of dangerousness or risk of flight, or analysis of whether continued detention

   was necessary. See Dkt. # 158-5. Since the lawsuit was filed, administrative orders were

   implemented, and then Local Criminal Rule 2 was adopted in August 2019, to ensure that a hearing

   is scheduled within 48 hours and that factors other than inability to afford bail are considered.

   Plaintiff argues that Local Criminal Rule 2 is unconstitutional both on its face and as applied. He



   5
           Plaintiff alleges that the majority of detainees at the jail are putative class members. See Dkt.
           # 158, at 10 (citing Dkt. # 158-6).

                                                      4
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 5 of 35




   argues that it is facially unconstitutional because it is allegedly wealth-based. He argues that it is

   unconstitutional as applied because findings related to consideration of factors other than wealth are

   allegedly not made on the record and some detainees are not afforded a hearing.

          Since this lawsuit was filed and Local Criminal Rule 2 was adopted, “our nation [has faced]

   a public health emergency caused by the exponential spread of COVID-19 . . . .” In re Abbott, 954

   F.3d 772, 779 (5th Cir. 2020). On March 13, 2020, the President of the United States declared a

   national state of emergency. Id. (citing Proc. No. 9994, 85 Fed. Reg. 15,337, 2020 WL 1272563

   (Mar. 13, 2020)). In Tulsa County alone, as of May 10, 2020, there have been at least 695 confirmed

   positive cases of COVID-19, and at least 36 people have died. Tulsa World, May 11, 2020, at A1.

   Local courts were closed, with limited videoconference hearings. See Dkt. # 158-8. In addition, the

   jail is closed to visitors, including attorneys. However, detainees are able to consult with their

   attorneys over the phone or through videoconferencing.

          The jail holds over 1,000 detainees, and plaintiff argues that “conditions [in light of COVID-

   19] are terrifying.” Dkt. # 168, at 2. There are no confirmed cases of COVID-19 at the jail, other

   than one clerk employee who had limited access to detainees. Local authorities have worked

   together to reduce the jail’s population by over 20%, and bookings are down by more than 50%. See

   Dkt. # 166-1, at 2.6 In addition, defendants point out that the Sheriff has implemented a policy to

   combat COVID-19, which substantially follows the Centers for Disease Control and Prevention

   (CDC) guidelines for jails and prisons. However, plaintiff argues that the policy is insufficient

   because social distancing at the jail is nearly impossible, and when intake detainees are admitted,


   6
          Plaintiff attached a guidance for law enforcement issued on March 30. Dkt. # 158-9. This
          document recommends that consideration be given for release of low-level offenders. Id. at
          2. It appears that this guidance was followed.

                                                     5
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 6 of 35




   they are put in “solitary confinement” (quarantine), which allegedly has negative effects on their

   mental and physical well being.

            After the outbreak of COVID-19 in the general public, plaintiff filed these motions for

   preliminary injunctive relief (Dkt. ## 158, 159), asking the Court to release putative class members

   from jail in light of COVID-19. Plaintiff asks for injunctive relief against the Sheriff only. “These

   motions . . . are not directly about prison conditions or whether public health is best served by

   releasing which arrestees. They are instead about the process and timing of individualized hearings

   to determine whether a particular pretrial felony [or misdemeanor] arrestee can be dismissed on a

   personal bond.” Russell v. Harris Cty., Texas, 2020 WL 1866835, at *1 (S.D. Tex. April 14, 2020).

   All parties agree that the jail’s population must be reduced, but they disagree on the best way to

   accomplish this task. “A federal district court asked to wade into polic[ies of] . . . State and County

   elected officials is in risky territory.” Id. at *2; see also Rizzo v. Goode, 423 U.S. 362, 378 (1976)

   (“Where, as here, the exercise of authority by state officials is attacked, federal courts must be

   constantly mindful of the special delicacy of the adjustment to be preserved between federal

   equitable power and State administration of its own law.”); R.R. Comm’n of Tex. v. Pullman Co.,

   312 U.S. 496, 500 (1941) (“Few public interests have a higher claim upon the discretion of a federal

   chancellor than the avoidance of needless friction with state policies.”). “And when, as here, these

   disagreements appear to have been somewhat resolved, at least to the extent necessary to achieve a

   workable, voluntary process for the safe release of appropriate pretrial, not convicted, arrestees

   within the present pandemic constraints, that is a powerful reason for a federal court to decline to

   intervene through the blunt instrument of a [preliminary injunction].” Russell, 2020 WL 1866835,

   at *2.


                                                     6
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 7 of 35




   i. Plaintiff’s Claims Prior to the Enactment of Local Criminal Rule 2

           The original named plaintiffs were pretrial detainees in the custody of the jail at the time this

   lawsuit was filed on June 6, 2018. Dkt. # 2. However, shortly after the lawsuit was filed, named

   plaintiffs were released upon various terms awaiting trial in their respective criminal proceedings.

   Feltz, the remaining named plaintiff, was released from detention on June 8, 2018, after posting bond

   via a private surety, and he went to Florida for 90 days to obtain treatment. However, he filed this

   action on behalf of similarly situated individuals who have allegedly not received due process

   compliant bail hearings and are allegedly detained in violation of the Equal Protection Clause.

           In his amended complaint (Dkt. # 32), plaintiff challenged the pretrial detention process in

   place at the time of his arrest in Tulsa County. Plaintiff alleged that he and others similarly situated

   were indigent and were or are unable to post or pay a money bond after arrest for felony and

   misdemeanor charges, did not have access to counsel by or before their first court appearance, and

   were therefore detained without counsel or proper process. Id.

           Plaintiff originally sought prospective injunctive relief against all defendants. Specifically,

   plaintiff sought “[a] declaration and permanent injunction that the [d]efendants violate [p]laintiffs’

   and class members’ right to procedural due process under the Fourteenth Amendment by depriving

   people who are arrested of speedy, individualized release hearings with notice, counsel, the

   opportunity to be heard and to confront evidence, and findings on the record that the government met

   its burden to demonstrate by clear and convincing evidence that no alternative condition or

   combination of conditions would be sufficient to serve its compelling interests.” Id. at 33. Plaintiff

   also sought declaratory relief against all defendants, generally requesting an order declaring that




                                                      7
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 8 of 35




   plaintiff’s and putative class members’ Fourteenth Amendment rights are violated through the bail

   procedure. Id.

          Plaintiff alleges that defendants violate: his equal protection and due process rights by jailing

   putative class members because they cannot afford a monetary payment (count one); his right to

   pretrial liberty by jailing putative class members without procedural due process (count two); and

   his right to counsel by not providing putative class members with counsel adequate to challenge their

   wealth-based pretrial detention (count three). Based on a prior order of this Court (Dkt. # 48), count

   one remains pending only against Judge Musseman [now Judge LaFortune], the Sheriff, and the

   Board of County Commissioners of the County of Tulsa; count two remains pending against all

   defendants; and count three has been dismissed. Injunctive relief remains as an available remedy

   against Judge Musseman [now Judge LaFortune] in his role as presiding judge. Declaratory relief

   is the only requested remedy against the special judges.

   ii. Local Criminal Rule 2

          Prior to commencement of this suit, defendants allege, the bail process then in effect was

   already subject to discussions of modification with community stakeholders, including

   representatives from the district attorney’s and public defender’s offices and non-profit justice

   reform groups. These community stakeholders and Judge Musseman were allegedly attempting to

   create a process that met the concerns of the community stakeholders. Several months after the filing

   of this lawsuit, a new process was implemented in Tulsa County through Administrative Orders

   2018-9 and 2018-10. After the administrative orders were implemented and utilized for a period of

   time, the administrative orders were repealed after a majority of the district judges and associate

   judge, pursuant to Local General Rule 17 of the Tulsa County Local Rules, approved and adopted


                                                     8
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 9 of 35




   Local Criminal Rule 2 on August 22, 2019. Local Criminal Rule 2 expands upon the administrative

   orders and states:

          Per the authority vested upon the District Court of Tulsa County, State of Oklahoma;
          and in accordance with the jurisdiction granted by the Oklahoma Legislature over
          certain misdemeanor and felony criminal matters by [OKLA. STAT. tit. 22, § 1105];
          in accordance with the applicable Oklahoma District Court Rules regarding criminal
          procedure; and all other applicable rules and/or policies adopted by the District Court
          of Tulsa County, State of Oklahoma, established by [OKLA. STAT. tit. 20, § 23], the
          Court hereby issues the following Rule regarding a pre-established schedule for bail
          pursuant to [OKLA. STAT. tit. 22, § 1105.2] and for the initial appearance for persons
          arrested for certain misdemeanor and felony statutory criminal charges.

          I. Rights of bail for persons accused of statutory criminal offenses.

          The United States Supreme Court has established the accused is not entitled to bail
          as a constitutional right. See United States v. Salerno, 481 US 739, 754 (1987)
          (citing the original source for Eighth Amendment in English Bill of Rights, the
          majority finds the very language of the Amendment “fails to say all arrests must be
          bailable”). The accused is protected by both Article II, Sections 8 & 9 of the
          Constitution of The State of Oklahoma (1988 and 1907) with regard to excessive
          bail, and the Eighth Amendment, as applied to the States by virtue of the Fourteenth
          Amendment of the United States Constitution.

          The foremost consideration when fixing bail is the probability that the accused, if
          free, will appear at trial, and the conditions of release are within the sole discretion
          of the trial court and will not be overturned absent a clear abuse of discretion.
          Bowman v. State, 585 P.2d 1373 (Okla. Crim. App. 1978), cert. denied 440 U.S. 920
          (1979). Some of the other factors considered when establishing bail include the
          seriousness of the crime charged against the defendant, his or her reputation and his
          or her financial condition. See Brill v. Gurich, 965 P.2d 404 (Okla. Crim. App.
          1998); Rule CR 10.5 of the Local Rules of Tulsa County District Court (2003);
          Rule1.14, Rules of the Oklahoma Court of Criminal Appeals, Title 22, Ch.18, App.
          (2003).

          In accordance with [OKLA. STAT. tit. 22, § 1101], the trial court may only deny bail
          upon the appropriate findings. See Brill, 965 P.2d at 404 and Art. II, Sec. 8 of the
          Oklahoma Constitution. The Oklahoma Court of Criminal Appeals has noted that
          “[b]ail is not to be deemed excessive simply because the particular person charged
          cannot give the bail required.” Ex Parte McClellan, 97 P. 1019, 1020 (Okla. Crim.
          App. 1908).



                                                     9
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 10 of 35




          Pursuant to [OKLA. STAT. tit. 22, §§ 1105 and 1105.2] and Rule 1 of the Local Rules
          of the Tulsa County District Court, the District Court of Tulsa County, State of
          Oklahoma, for certain offenses hereby adopts and affirms the written and established
          bail schedule found in Appendix A to these Rules. The provisions of said Appendix
          are hereby incorporated by reference to this Rule as if fully set forth herein.

          Any party, defendant, accused, or other person required or permitted by law to give
          or post bail as surety or security in a criminal matter may discharge this requirement
          by cash, surety, property, or personal recognizance depending upon the conditions of
          release set forth in the bail schedule.

          The purpose of the bail schedule is to permit the posting of bail without a delay
          associated with the "First Appearance" within 48 hours of being confined to the [jail],
          as mandated by [OKLA. STAT. tit. 20, § 55]. It is the opinion of the Court that the
          employ of such a schedule, as authorized by state law, “provides speedy and
          convenient release for those who have no difficulty in meeting its requirements[.]”
          Pugh v. Rainwater, 572 F.2d 1053, 1057 (5th Cir. 1978).

          In particular, this schedule, authorized by [OKLA. STAT. tit. 22, § 1105], shall apply
          to certain arrests without warrants as permitted by [OKLA. STAT. tit. 22, § 196], or
          other applicable code. For offenses not listed on the schedule, conditions of release
          may only be determined after the individualized hearing described below.

          II. Scheduling of "First Appearance" for individuals not otherwise capable of
          posting bail pursuant to the schedule established in accordance with [OKLA.
          STAT. tit. 22, § 1105].

          For those individuals who do not obtain release pursuant to the pre-set bail schedule
          as outlined above, within forty-eight (48) hours from their arrest, they shall then be
          brought before the Court for a "first appearance" in accordance with [OKLA. STAT.
          tit. 22, § 55]. In addition to those obligations established by this Rule, the accused
          shall be represented by court appointed counsel, if he or she does not have retained
          counsel for this hearing, for the limited purpose of determining the appropriate
          conditions of release. At this time the accused will be given the opportunity to object
          to the bail amount/conditions of release set for him or her.

          The staff of the [jail] shall inform the Tulsa County Court staff of any such accused
          in a timely fashion and shall additionally facilitate his/her appearance via video
          transmission or teleconference at a time to be set by the Court.

          To the extent an accused is claiming to be indigent and not just unable to meet the
          conditions of release pursuant to the pre-set bail schedule, the Court in exercising its
          discretion in setting the conditions of release as allowed by law may consider various


                                                    10
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 11 of 35




           factors, including but not limited to the seriousness of the charge and criminal and
           appearance history.

           To the extent an accused is claiming to be indigent and the charge is not on the
           pre-set bail schedule, the Court in exercising its discretion in setting the condition of
           release as allowed by law may consider various factors including but not limited to
           the seriousness of the charge and criminal and appearance history.

    Dkt. # 157-4.

    iii. Conflicting Accounts of the Implementation of Local Criminal Rule 2

           Plaintiff’s counsel, Hayley Horowitz, submitted a declaration on April 3, 2020. Dkt. # 158-3.

    She states that she has periodically attended the bond docket proceedings, approximately a dozen

    times, and, therefore, has observed over 100 cases. Id. at 2. This is her account:

           •        She states that the jail proceedings are conducted via videoconference at the jail. Id.

                    at 2. “The judge reads the charges of arrest based on the police report or warrant

                    affidavit. Defendants are represented by counsel for purposes of the hearing.

                    Counsel is permitted to present arguments for reduced bond or PR [personal

                    recognizance] release.” Id. at 1-2. “An assistant district attorney sometimes, but

                    rarely attends to present argument.” Id. at 3.

           •        She states that, “[i]f the defendant’s arguments or representations conflict with

                    information provided by other sources, such as the police report or criminal history

                    information, the judge routinely accepts the latter as true without providing an

                    evidentiary basis.” Id.; see also Dkt. # 158-1.

           •        She states that “[t]he bond docket judge routinely imposes monetary conditions of

                    release without determining or articulating whether the condition will result in the

                    person’s detention and, if so[,] without making evidence-based findings that the


                                                      11
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 12 of 35




                  person represents a risk of flight or dangerousness that can be addressed only by

                  imprisonment. Indeed, the Court routinely asks defendants how much they can

                  afford, and then imposes bail amounts greater than the amount stated, without finding

                  that detention is necessary.” Dkt. # 158-3, at 3.

           •      She states that the court will, in many cases, impose monetary bail, sometimes in an

                  amount people had already declared themselves unable to afford, after explicitly or

                  implicitly acknowledging that they likely posed little risk to safety or of flight. Id.

           •      She states that, sometimes, the court does implement alternative conditions to serve

                  the purposes of bail, but also maintains monetary bail conditions that prevent release.

                  Id. at 4.

           •      She provided the Court with non-public dockets, including bond docket proceedings

                  for people arrested without a warrant. Id. She states that the court consistently

                  assigns a monetary bond condition without recording any findings concerning ability

                  to pay or need for detention. Id. She states that the court’s written record rarely, if

                  ever, reflects evidence of ability to pay, dangerousness, or risk of flight, or analyze[s]

                  whether detention is necessary. Id. at 5.

           Tulsa County Special Judge David Guten also submitted a declaration about the bail

    proceedings. Dkt. # 167-4. His account differs from Horowitz’s account:

           •      The daily bond dockets are still occurring despite the closure of the courthouse. Id.

                  at 1.

           •      “No person currently being held in pretrial detention is being held ‘because they are

                  poor.’ The rationale for denial of a PR bond and/or imposition of any condition of


                                                     12
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 13 of 35




                   release is announced from the bench in open court for the benefit of all participants.”

                   Id.

           •       Conditions of release are set at the time of an arrestee’s appearance on the bond

                   docket based on all relevant factors. Id.

           •       “As an additional post-bond-docket safeguard in light of [COVID-19], the public

                   defender’s office is actively monitoring the jail population and—if they have any

                   concerns—requesting bond modification via email. Attorneys from Still She Rises

                   [plaintiff’s counsel] are also seeking bond modifications via email in an effort to

                   expedite the process. . . The Court is considering each of those informal requests and

                   granting modification where appropriate.. The persons considered for modification

                   informally are not reflected on the daily docket sheets. This informal process does

                   not take the place of or prevent any arrestee from filing a formal bond-modification

                   motion.” Id. at 1-2.

           In addition, defendants submitted an affidavit of the District Attorney for Tulsa County,

    Stephen Kunzweiler. Dkt. # 167-5. His account also differs from Horowitz’s account. He states

    that COVID-19, as well as “all individual factors surrounding a suspect’s case and circumstances,

    [are] currently being considered when assessing bond.” Id. at 2. Defendants also submitted multiple

    docket examples, one of which states the reasons for detention. Dkt. # 175-2, at 17.

    B. Current Circumstances at the Jail Since COVID-19

    i. The CDC’s Guidance for Jails

           The CDC has issued an interim guidance for management of COVID-19 in correctional and

    detention facilities (the guidance). Dkt. # 171-1. According to the guidance, “[c]orrectional and


                                                     13
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 14 of 35




    detention facilities can prevent introduction of COVID-19 from the community and reduce

    transmission if it is already inside by reinforcing good hygiene practices among incarcerated/detained

    persons, staff, and visitors (including increasing access to soap and paper towels), intensifying

    cleaning/disinfection practices, and implementing social distancing strategies.” Id. at 8. The

    guidance states that it “may need to be adapted based on individual facilities’ physical space,

    staffing, population, operations, and other resources and conditions.” Id. at 1 (emphasis omitted).

    The guidance further states, “[i]f possible, consider quarantining all new intakes for 14 days before

    they enter the facility’s general population.” Id. at 14. The guidance contains a recommended verbal

    screening:

    •      Today or in the past 24 hours, have you had any of the following symptoms?
           •       Fever, felt feverish, or had chills?
           •       Cough?
           •       Difficulty breathing?
    •      In the past 14 days, have you had contact with a person known to be infected with the
           novel [COVID-19]?

    Id. at 26 (emphasis omitted). In addition, the CDC recommends:

    •      Perform pre-intake screening and temperature checks for all new entrants. Screening
           should take place in the sallyport, before beginning the intake process, . . .
           •      If an individual has symptoms of COVID-19 (fever, cough, shortness of
                  breath):
                  •       Require the individual to wear a face mask.
                  •       Ensure that staff who have direct contact with the symptomatic
                          individual wear recommended PPE [personal protective equipment].
                  •       Place the individual under medical isolation (ideally in a room near
                          the screening location, rather than transporting the ill individual
                          through the facility), and refer to healthcare staff for further
                          evaluation. . . .
                  •       Facilities with onsite healthcare staff should contact their state, local,
                          tribal, and/or territorial health department to coordinate effective
                          medical isolation and necessary medical care.




                                                  14
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 15 of 35




    Id. at 10 (emphasis omitted). The CDC recommends that, if an inmate tests positive for COVID-19,

    a plan should be in place to transfer that individual to a local hospital. Id. at 23. The CDC

    recommends “ intensifying cleaning and disinfection of the facility, screening (new intakes, visitors,

    and staff), continued communication with incarcerated/detained persons and staff, and social

    distancing measures (increasing distance between individuals).”          Id. at 5.   The CDC also

    recommends implementing social distancing strategies. Id. at 8. In sum, the guidance does not

    recommend that inmates be released from jail; rather, it provides a comprehensive strategy for

    combating COVID-19 in jails.

    ii. The Jail’s Procedures for Preventing COVID-19 Spread

           According to the affidavit of jail administrator David Parker dated April 9, 2020, beginning

    in mid-February 2020, he consulted the Oklahoma Department of Corrections’ (DOC) Pandemic

    Plan for H1N1. See Dkt. # 166-1, at 1. Sheriff Regalado and Parker than created a task force to

    develop a COVID-19 contingency plan should the virus make its way to Oklahoma. Id. Parker

    incorporated the World Health Organization’s (WHO’s) and CDC’s guidance into the Tulsa County

    Sheriff’s Office’s (TCSO’s) COVID-19 response in the jail. Id. The Tulsa City-County Health

    Department (THD) was an integral partner in supplying TCSO with relevant and needed information

    concerning the necessary COVID-19 response in the jail. Id. An Emergency Response Plan

    (COVID-19 Plan) was then drafted, and is continually updated to meet the needs of the fluid nature

    of the COVID-19 pandemic. Id. From March 9 to April 7, 2020, bookings at the jail are allegedly

    down by more than 50% and the total jail population has dropped more than 20%. Id. at 2.

           TCSO deputies have allegedly been instructed to follow the Oklahoma governor’s best

    practices for limiting COVID-19 exposure when encountering the public. Dkt. # 166-2, at 1. All


                                                     15
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 16 of 35




    deputies have been told to limit exposure in the field, wear protective masks and gloves when the

    situation is warranted, make frequent use of hand washing and hand sanitizer, and maintain social

    distancing. Id. All deputies have allegedly been told that their patrol vehicles should be cleaned and

    disinfected twice every shift, and that they should disinfect their duty belt and gear after contact with

    an individual. Id. All deputies have been told to mask any arrestees displaying symptoms consistent

    with COVID-19, to keep the windows open during transport, and to arrange for assessment or

    transport by a trained emergency medical service or emergency medical technician if the arrestee

    needs medical attention. Id. The Sheriff has implemented mandatory temperature scannings of all

    persons entering the jail, and has designated specific intake pods to house new persons booked into

    the jail for 14 days before allowing them into other areas of the jail. Id. at 2; see also Dkt. # 166-3,

    at 4. In addition to inmates, all employees at the jail are asked a series of COVID-19 screening

    questions and their temperatures are taken daily. Dkt. # 166-2, at 2. Anyone with a temperature of

    100 degrees or above is not permitted entry into the jail. Id. The Tulsa County District Courts, Tulsa

    County District Attorney’s Office, Tulsa County Public Defender’s Office, TCSO, and other local

    law enforcement officials are all working together to keep the jail population at a minimum. See

    Dkt. # 166-12. Visitors, including attorneys, are prohibited from entering the jail. Dkt. # 168-2, at

    2.

            All incoming inmates at the jail are allegedly given a questionnaire in which they are asked

    a number of questions, including whether they have been tested for COVID-19, whether they have

    been quarantined within the last month, whether they have been in close contact with anyone who

    has or has been tested for COVID-19, whether they have traveled outside of the country within the

    past two weeks, whether they have traveled by plane within the last month, whether they have been


                                                       16
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 17 of 35




    in a group of ten or more people within the last two weeks, and whether they have been outside of

    the state of Oklahoma within the last two weeks. Dkt. # 166-4. In the COVID-19 Plan, jail staff are

    “continuously trained on adequate housekeeping protocols.” Dkt. # 166-3, at 2. The jail allegedly

    posts information bulletins, posters, and automatic messages on inmate tablets and kiosks giving

    reminders to wash hands, use social distancing, and keep living areas clean. Id. Masks have been

    purchased to be worn by medical staff, employees, and infected inmates in the event that a positive

    case of COVID-19 is detected within the jail. Id. Gloves are worn by medical staff, employees, and

    inmate workers throughout the jail to prevent contact with the virus. Id. On March 18, 2020, the

    DOC suspended receiving inmates from county jails. Dkt. # 166-6. The jail continues to allow

    telephone calls and video visitation, provides free and confidential video visitation between attorneys

    and clients, and allows each inmate/detainee one free video visitation each week. Dkt. # 166-1, at

    2.

           As of March 24, 2020, all new bookings were housed in two intake pods in the jail for a

    minimum of 14 days prior to relocation. Dkt. # 166-3, at 5. One week later (March 31, 2020), two

    new pods were prepared as intake units. Id. These housing units are locked down to prevent the

    potential spread of COVID-19 or any other virus. Id. Outside of the inmates’ cells, movement is

    isolated to a single detainee. Id. The COVID-19 Plan also provides:

           In the event of a confirmed case of COVID-19 within the [jail], the isolation
           processes within this plan should be followed. The inmate identified as possibly
           being exposed to a respiratory virus will be isolated in the medical unit in a negative
           air pressure cell for respiratory isolation. This isolation will occur for a fourteen-day
           period (or the current CDC guideline). After immediate isolation, the Tulsa Health
           Department will be notified so that they may evaluate the situation.




                                                      17
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 18 of 35




            The [jail] has eight negative air pressure cells that are checked daily by medical staff
            when being used for respiratory isolation, weekly by medical staff when not being
            used for respiratory isolation, and monthly by the agency’s Life Safety Officer.

            Should the need for a mass isolation become urgent, pods F17 and F19 have been
            identified and prepared to house recovering inmates. The jail’s maintenance
            department has effectively reversed the air flow for these housing units to be negative
            pressure. This will significantly minimize the airflow to other areas of the facility.
            Should these housing units be needed for mass isolation, one pod will be used for
            symptomatic inmates and the other pod will be used for asymptomatic inmates, or
            one pod for males and the other for females.

    Id. at 3.

    iii. Plaintiff’s Experts and Named Witness

            On April 8, 2020, plaintiff filed a supplement to his motions (Dkt. # 164), with an affidavit

    of Elizabeth Chiao, M.D. dated April 3, 2020. Dr. Chiao has extensive research interests focusing

    on HIV-related issues. Dkt. # 164, at 2. Dr. Chiao opined that the risk posed by infectious diseases

    in jails and prisons is significantly higher than in the community. Id. at 4. She opined that, because

    people live in close quarters in the jail, social distancing is difficult and inmates are unlikely to

    comply with local health mandates. Id. at 8. She further opined that, “because people cycle in and

    out of the jail almost every day, it is virtually impossible to create stable units of people isolating

    those infected from those who are uninfected, which is necessary to contain infection.” Id. She

    opined that temperature checks do not work on asymptomatic carriers, “which account for nearly

    13% of all transmission, and one negative airflow room for a population of over 1,000 inmates is

    insufficient to maintain a quarantine.” Id. She stated that, “[b]ased on my experience working on

    public health and [i]nfectious [d]iseases, and my review of the relevant literature, it is my

    professional judgment that the jail is dangerously under-equipped and ill-prepared to prevent and

    manage a COVID-19 outbreak . . . .” Id. at 9.


                                                      18
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 19 of 35




            In his reply (Dkt. # 168), plaintiff proffered a declaration of Fred Rottnek, M.D. dated April

    14, 2020. Dkt. # 168-1. Dr. Rottnek opined that “the COVID-19 pandemic has the potential to

    devastate the lives of both incarcerated individuals and jail personnel in Tulsa, and result in a

    medical emergency that could overwhelm local medical infrastructure.” Id. at 3. He opined that

    “there are no steps that administrators can take to ensure that the disease will not enter and spread

    through the jail and back out to the community.” Id. Dr. Rottnek opined that the jail’s procedures

    “should strictly follow CDC guidance for mitigating the risk to inmate and staff populations and the

    general public.” Id. at 3-4. He further opined that, “even if CDC guidelines were strictly followed,”

    the presence of a jail in a community would continue to increase the risk to all community members.

    Id. at 4. Dr. Rottnek went on to recommend practices for COVID-19 prevention, and opined that

    the jail “cannot [implement] and has not” implemented these best practices. Id. at 5. He opined that,

    although there are no confirmed cases at the jail, it is “more likely that it has already entered the jail.”

    Id. at 6. He also challenged the questionnaire given to all arrestees when they are first detained in

    the jail. Id. He opined that the mental health of detainees in “solitary confinement” is ignored. Id.

    at 10. Dr. Rottnek admitted that “[t]he latest guidance from the CDC suggests that jails and prisons

    have a long list of hygiene supplies, cleaning supplies, PPE, and medical supplies on hand and

    available.” Id. However, he opined that, in his experience, jails do not have sufficient PPE for

    increasing cases of COVID-19. Id. at 11. Dr. Rottnek opined that the COVID-19 Plan places

    inmates at risk because it compromises their access to healthcare for non-COVID-related conditions.

    Id. at 12. He opined that a shortage of employees and backup personnel impose a serious risk to the

    jail. Id. at 13. He concluded that the jail should lower its jail population. Id. at 15.




                                                        19
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 20 of 35




            Plaintiff also provided a declaration of Ashley Selige dated April 13, 2020, who was in the

    jail, but has since been released. Dkt. # 168-3, at 2. She states that she was brought to the jail just

    after her arrest on April 3, 2020. Id. At the jail, she was taken to a room where she waited for

    several hours. Id. There were “approximately a dozen people” in this room, including a detention

    officer. Id. No one wore a mask. Id. at 2-3. No one warned her to stay apart from the other

    detainees. Id. at 3. She did not see anyone clean the chairs, telephones, or any of the other surfaces

    in the room during the hours she was there. Id. She did not see any cleaning supplies in the room,

    and she was not offered a mask or gloves. Id. There was nowhere for her to wash her hands other

    than a single bathroom with one sink and toilet for everyone to share; she did not see soap or paper

    towels in this bathroom. Id. After she had been waiting in this room for several hours, she was

    taken to a room to speak with a nurse. Id. She was asked if she was taking any medication, and her

    temperature was taken. Id. The nurse was wearing gloves but no face mask. Id. She was eventually

    escorted out of this room and into a hallway, where she was given a jump suit to change into. Id.

    She stayed in her cell for the next five days. Id. at 4. She was allowed out for solitary “rec” time for

    one hour during each of the first three days, and a half hour each of her last two days. Id. She was

    then given a video hearing, and her bail was set at $2,500. Id. She was unable to post the bond

    amount. Id. During her “rec” time, she was permitted to shower, watch television, launder her

    clothes, read books that were on a table, or walk around or sit in the common space in the pod. Id.

    During her time at the jail, she did not see anyone cleaning the shared surfaces or supplies, and no

    one cleaned her cell. Id. at 5. She was not given gloves or a mask. Id. She alleges that the officers

    delivering her food were not keeping six feet away from her or the other officers. Id. During her

    time at the jail, her temperature was taken twice, and the nurse taking her temperature was wearing


                                                      20
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 21 of 35




    gloves and a mask. Id. at 6. No one gave her medical attention or asked questions about her physical

    or mental health. Id. She began to have nightmares, feel anxious and depressed, and experienced

    suicidal thoughts. Id.

    iv. Plaintiff’s Anonymous Witnesses

           In a declaration submitted by Horowitz, she states that she interviewed four anonymous

    witnesses who prefer to remain unnamed for fear of retaliation. Dkt. # 168-2, at 3-11. In defendant

    judges’ supplemental response (Dkt. # 175), they speculate as to the identity of the anonymous

    witnesses in an attempt to rebut their factual allegations, including whether the unnamed witnesses

    are entitled to bail. Dkt. # 175, at 3-5. Courts typically do not allow “anonymous” witnesses,

    forcing the opposition to speculate as to their identities or be unable to respond to their factual

    allegations. Accordingly, the Court will not consider the testimony of these anonymous witnesses.

    v. Defendants’ Affidavits and Declaration

           In the Sheriff’s surreply, he submitted a declaration of William Cooper, D.O. dated April 20,

    2020. Dkt. # 171-2. Dr. Cooper is the chief medical officer for Turn Key Health Clinics, LLC (Turn

    Key), which contracts with the Tulsa County Board of County Commissioners to provide health care

    services within the jail. Id. at 1. Dr. Cooper states that there are no suspected or confirmed COVID-

    19 cases of detainees at the jail. Id. He strongly disagrees with plaintiff’s characterization of the

    lack of medical treatment provided at the jail. Id. at 1-2. He states that medical staff will treat the

    symptoms associated with COVID-19 (e.g., fever, shortness of breath, pain, diarrhea), and “[t]his

    is the most that any health care provider can do, as there is no known cure for COVID-19.” Id. at

    2. He states that, once Turn Key medical staff determines that an inmate may require a higher level

    of care than the jail is capable of providing, medical staff will recommend that the patient be


                                                      21
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 22 of 35




    transferred to a local hospital. Id. Turn Key makes arrangements for off-site care and hospitalization

    for inmates who require hospitalization or care beyond the capabilities available at the jail, including

    any inmates who test positive for COVID-19 or develop serious symptoms. Id. Further, if a patient

    shows signs or symptoms of COVID-19, Turn Key has agreements in place with private laboratories

    to test the patient quickly to confirm or rule out a COVID-19 diagnosis. Id. These test results are

    typically available in less than 48 hours. Id.

            The Sheriff also filed an additional affidavit of Parker dated April 20, 2020. Dkt. # 171-3.

    He states that there are no suspected or confirmed cases of COVID-19 of detainees at the jail.7 Id.

    at 1. Three detainees at the jail have been tested for COVID-19, and all three tested negative. Id.

    He states that social distancing strategies are promoted and regularly practiced in the jail. Id. The

    booking area has been redesignated to incorporate social distancing guidelines. Id. In addition,

    posters and kiosk messages remind detainees of the importance of social distancing. Id. Parker

    provided a photograph of the jail’s booking area, which shows chairs that are either separated from

    one another, presumably by six feet, or taped off. Dkt. # 171-8. He also provided an example of

    posters in the jail promoting social distancing, and a screen shot from an inmate kiosk available to

    all detainees. Dkt. ## 171-9; 171-10. He states that, since April 9, 2020, arrestees have been

    provided with a surgical mask in pre-booking and are required to wear the mask through the booking

    process. Dkt. # 171-3, at 2; see also Dkt. # 171-11. In addition, detainees are allegedly instructed

    how to use and care for the mask. Dkt. # 171-3, at 2.; see also Dkt. # 171-12. He states that soap

    is provided to all arrestees upon housing to wash their hands. Dkt. # 171-3, at 2. He states that


    7
            The Sheriff also filed an affidavit of George Brown dated April 20, 2020, the Undersheriff
            for Tulsa County, in which he states that there are no suspected or confirmed COVID-19
            cases at the jail. Dkt. # 171-4.

                                                      22
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 23 of 35




    bathrooms with soap and water are available in the booking area for people to wash their hands as

    desired. Id. He states that the jail stocks cleaning and disinfectant chemicals as well as viral

    disinfectants for each pod, and these products are readily available in the pod. Id. The jail is also

    thoroughly sanitized on a daily basis. Dkt. ## 171-7, at 2; 171-6, at 1. He states that washers and

    dryers, along with automatic scaled soap dispenser integrated into the machines are at no cost, and

    are available for self-use by all detainees. Dkt. # 171-3, at 2. Daily laundry services are also

    allegedly provided in the jail. Id. Finally, he states that no “solitary confinement” is implemented

    in the jail. Id.

    vi. Sheriff’s Most Recent Declarations

            The Sheriff filed an additional declaration of Parker dated May 4, 2020.8 Dkt. # 186. Parker

    stated that, as of May 4, there are no suspected or confirmed cases of COVID-10 in the jail. Id. at

    1. He also stated that the employee who had tested positive for COVID-19 offices outside the

    housing or pod area of the jail. Id. The employee shared an office space with another jail employee,

    who has been tested negative for COVID-19. Id. Parker stated that “[n]o close contact with any

    other TCSO employees or with any inmates has been identified through inquiry or video

    surveillance. The subject civilian employee maintained social distancing guidelines.” Id. In

    addition, Parker stated that no other civilian employee has tested positive for COVID-19 as of May

    4. Id. Any employee who calls in sick must have a doctor’s release to return to work. Id. at 2. Six

    inmates had been tested as of May 4, and all tested negative for COVID-19. Id. Parker stated that




    8
            The Court directed the filing of this declaration in lieu of witness examination at the hearing.
            See Dkt. ## 181, 182.

                                                      23
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 24 of 35




    he was not aware of any detainee who has been denied testing or has asked for testing. Id. The

    medical provider tests detainees based upon their symptoms. Id.

              On May 8, 2020, the Sheriff filed a declaration of George Roberts, assistant jail administrator

    (Dkt. # 190), in which Roberts stated that there were no changes to the May 4, 2020 Parker

    declaration, other than that one detainee was tested for COVID-19, and his or her results were

    negative. Dkt. # 190, at 1.

                                              II. Legal Standard

              Although plaintiff filed motions for preliminary injunction and temporary restraining order,

    their motions should be treated as a motion for preliminary injunction. Federal Rule of Civil

    Procedure 65(a) governs preliminary injunctions; it requires notice and usually requires a hearing.

    Rule 65(b) governs temporary restraining orders, which may be issued with no notice or hearing.

    Here, the parties have been involved in this case for two years and defendants were given notice of

    the motions. Moreover, both sides have fully briefed the motions and have submitted evidence.

    Therefore, the Court will treat the motions as one for preliminary injunction.

              “When seeking a preliminary injunction, ‘the moving party must demonstrate: (1) a

    likelihood of success on the merits; (2) a likelihood that the movant will suffer irreparable harm in

    the absence of preliminary relief; (3) that the balance of equities tips in the movant's favor; and (4)

    that the injunction is in the public interest.’” Little v. Jones, 607 F.3d 1245, 1251 (10th Cir. 2010)

    (quoting Att'y Gen. of Okla. v. Tyson Foods, Inc., 565 F.3d 769, 776 (10th Cir. 2009)). “In addition,

    the movant must establish ‘a relationship between the injury claimed in the party's motion and the

    conduct asserted in the complaint.’” Id. (quoting Devose v. Herrington, 42 F.3d 470, 471 (8th Cir.

    1994)).


                                                        24
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 25 of 35




            The Tenth Circuit has established three disfavored types of preliminary injunctions: “(1)

    preliminary injunctions that alter the status quo; (2) mandatory preliminary injunctions; and (3)

    preliminary injunctions that afford the movant all the relief that it could recover at the conclusion

    of a full trial on the merits.” Schrier v. Univ. of Colo., 427 F.3d 1253, 1259 (10th Cir. 2005)

    (internal quotation marks and citation omitted).

            Plaintiff’s argument that putative class members are being detained solely due to their

    inability to pay bail falls within the third category because, were the Court to decide that issue on a

    motion for preliminary injunction, it would be deciding the entire case while the parties are

    conducting discovery. See Dkt. # 185. The Court lacks a full record, and the affidavits, declarations,

    evidence, and arguments are vastly conflicting. Therefore, it would be imprudent for the Court to

    decide the constitutionality of the bail system at this time. The Court declines to do so, and will rule

    on the motion based on the risks of COVID-19 at the jail only.

            Plaintiff’s argument that COVID-19 warrants a preliminary injunction is a mandatory

    preliminary injunction and a preliminary injunction that alters the status quo. It is mandatory

    because it would require the Sheriff to take affirmative action, and it is a preliminary injunction that

    alters the status quo because it would require the release of presumably many detainees. “A

    mandatory preliminary injunction—one which requires the nonmoving party to take affirmative

    action–is an extraordinary remedy and is generally disfavored.” Little, 607 F.3d at 1251 (internal

    quotation marks omitted). “Before a court may grant such relief, the movant must make a

    heightened showing of the four factors.” Id. (internal quotation marks omitted). “To obtain a

    preliminary injunction altering the status quo, as requested here, the movant ‘must make a strong

    showing both with regard to the likelihood of success on the merits and with regard to the balance


                                                       25
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 26 of 35




    of harms.’” Brooks v. Colo. Dept. of Corrections, 730 Fed. App’x 628, 630-31 (10th Cir. 2018)9

    (quoting O Centro Espirita Beneficiente Uniao Do Vegetal v. Ashcroft, 389 F.3d 973, 975-76 (10th

    Cir. 2004)) (emphasis in original).

                        III. Application of the Preliminary Injunction Factors

           Plaintiff seeks a preliminary injunction releasing putative class members from a county

    facility based on COVID-19 risks. As a general matter, it is the function of local policymakers to

    determine how to address the COVID-19 health and safety issues. The only role of this Court is to

    address the constitutionality of the jail’s procedures within the confines of the claims in the amended

    complaint.10 The Court addresses each Little factor.

    A. Balance of Equities

           There is relatively little case law on the issue of release based on COVID-19 risk. However,

    “federal courts that have considered arguments like [plaintiff’s] have indicated that a prisoner is not

    entitled to release or transfer based solely on generalized COVID-19 fears and speculation.”11 Carter



    9
           This and all other unpublished decisions cited herein are not precedential, but they may be
           cited for their persuasive value. See Fed. R. App. 32.1; 10th Cir. R. 32.1.
    10
           Plaintiff has identified no constitutional right to be free from COVID-19; he merely refers
           to “liberty interests.”
    11
           It is worth noting that some federal courts have released federal inmates for generalized
           COVID-19 concerns. See, e.g., Savino et al v. Hodgson et al, 20-CV-10617, Dkt. # 55 (D.
           Mass. April 7, 2020) (electronic order). However, these cases involve federal courts issuing
           injunctions with regard to federal inmates. See Hope v. Doll, 20-CV-562 (M.D. Penn. April
           7, 2020). Here, plaintiff asks the Court for a preliminary injunction against local officials,
           over an issue in which the Court has no general authority; this is the role of county and city
           policymakers. See Russell v. Harris Cty., Texas, 2020 WL 1866835, at *9 (S.D. Tex. April
           14, 2020) (“This case does not, like many, involve a federal-court challenge to a federal jail
           or prison facility, on either the conditions of confinement (including medical care) or on the
           duration of confinement and conditions of pretrial release.”).

                                                      26
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 27 of 35




    v. Santa Fe Adult Detention Center, 2020 WL 1550888, at *2 (D.N.M. April 1, 2020); see also

    United States v. Eberhart, 2020 WL 1450745 (N.D. Cal. 2020); Jackson v. Walz, 2020 WL 1442641

    (D. Minn. 2020). “Rather, the court must make an individualized determination as to whether

    COVID-19 concerns present such extraordinary and compelling reasons in a particular case that

    temporary release or transfer is necessary.” Carter, 2020 WL 1550888, at *2 (citing United States

    v. Clark, 2020 WL 1446895, at *3 (D. Kan. March 25, 2020)). “[T]he mere existence of COVID-19

    in society and the possibility that it may spread to a particular prison alone cannot independently

    justify [release from jail]. . . .” United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020); see also

    United States v. Clark, 2020 WL 1557397, at *4-5 (M.D. La. Apr. 1, 2020) (noting that “[d]efendant

    cites no authority for the proposition that the fear of contracting a communicable disease warrants

    a sentence modification” and “there is no evidence before the Court that the BOP’s plan to address

    the pandemic will not adequately protect inmates”) (emphasis in original).

           Plaintiff argues that the risk to putative class members absent a preliminary injunction

    outweighs any risk to the Sheriff. Dkt. # 158, at 28. He argues that reducing the jail population at

    this time “will save the lives” of inmates and Sheriff employees by decreasing the potential damage

    that an outbreak of COVID-19 at the jail would cause. Id. Defendants argue that plaintiff will not

    be injured, and there is no certified class for whom relief can be granted. Dkt. # 175, at 10.

           The Court has already found that the class need not be certified in order to rule on this

    motion; however, the Court finds that putative class members are not currently facing extraordinary

    or compelling circumstances because there are no confirmed cases among inmates of COVID-19 at

    the jail. This does not mean that inmates at the jail could not, in the future, develop COVID-19

    during their time in jail. But the procedures for combating COVID-19 are extensive, and there is


                                                     27
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 28 of 35




    only speculation at this point that COVID-19 will be rampant at the jail. Putative class members do

    have some interest in release from jail based on fear of a virus, but that interest is less on this record

    than the public’s interest in deterring future offenses and ensuring that arrestees appear for trial. On

    balance, the Sheriff will be more greatly harmed by a preliminary injunction because he could be

    subjected to criminal liability for releasing inmates without approval of the Tulsa County District

    Court, and he would create danger to the community and risk of flight were he to release arrestees.

            In addition, the Court must defer to local policymakers during this time. In the absence of

    Tenth Circuit precedent, the Court looks to guidance from Fifth Circuit persuasive authority that

    federal district courts defer to state actions taken in times of emergency, even if they infringe on

    individual constitutional rights. In re Abbott, 954 F.3d 772, 783 (5th Cir. 2020). In In re Abbott,

    a federal district court temporarily restrained the Governor of Texas’s executive order GA-09, which

    postponed non-essential surgeries and procedures until April 21, 2020. Id. at 777. The district court

    reasoned that the executive order was a total restraint on access to abortions. Id. at 781. The Fifth

    Circuit reversed, holding that the federal district court ignored the required framework governing

    emergency public health measures.         Id. at 778.     The Court noted that, under Jacobson v.

    Commonwealth of Massachusetts, 197 U.S. 11, 31 (1905), “constitutional rights may be reasonably

    restricted ‘as the safety of the general public may demand.’” Id. (quoting Jacobson, 197 U.S. at 29).

    “That settled rule allows the state to restrict, for example, one’s right to peaceably assemble, to

    publicly worship, to travel, and even to leave one’s home.” Id. The court also noted that judicial

    review is only available:




                                                       28
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 29 of 35




            if a statute purporting to have been enacted to protect the public health, the public
            morals, or the public safety, has no real or substantial relation to those objects, or is,
            beyond all question, a plain, palpable invasion of rights secured by the fundamental
            law.

    Id. (quoting Jacobson, 197 U.S. at 31) (emphasis in original). Here, there is no statute involved,

    merely a plan implemented by local authorities reasonably related to combating a public emergency.

    The Court concludes that judicial review of the jail’s COVID-19 Plan is not appropriate.

            The Court finds that plaintiff has not met his heavy burden of showing that the balance of

    equities strongly favors plaintiff.

    B. Irreparable Harm

            Plaintiff makes generalized assertions that COVID-19 is “an unprecedented public health

    disaster, and the county jail is a catastrophe waiting to happen.” Dkt. # 158, at 7. However, plaintiff

    fails to show that any individual putative class member is at a high risk of developing COVID-19.

    Defendants have provided evidence that no detainee, much less a putative class member, has been

    diagnosed with COVID-19. See Dkt. # 166-10, at 1. The only person diagnosed with COVID-19

    at the jail is a clerk who had limited contact with detainees. See Dkt. # 171, at 2. Plaintiff also

    argues that “solitary confinement” (quarantine) during this COVID-19 pandemic constitutes an

    irreparable harm.12 Dkt. # 168, at 8-10. However, plaintiff has identified no “right” not to be

    distanced or quarantined during an international pandemic. See In re Abbott, 954 F.3d at 784 (“The

    bottom line is this: when faced with a society-threatening epidemic, a state may implement


    12
            In support of this, plaintiff provides a declaration of Craig W. Haney, Ph. D. Dkt. # 168-7.
            Dr. Haney states that “it is possible that the extraordinary added stress of social isolation
            under these especially onerous conditions . . . are so extreme that the[y] will operate to
            depress prisoners’ immune systems and render them even more vulnerable to [the] COVID-
            19 virus, and less able to combat it if and when they contract it.” Id. at 5. However, this
            practice of quarantine complies with the CDC’s guidance.

                                                       29
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 30 of 35




    emergency measures that curtail constitutional rights so long as the measures have at least some ‘real

    or substantial relation’ to the public health crisis and are not ‘beyond all question, a plain, palpable

    invasion of rights secured by the fundamental law.’”) (quoting Jacobson, 197 U.S. at 31). Moreover,

    medical staff at the jail provide medical care and treatment for all inmates for medical and mental

    health conditions, including those inmates placed in quarantine or isolation. Dkt. # 171-2, at 2.

            The procedures that the TCSO has developed to combat COVID-19 are more than adequate

    to protect individual inmates. Further, they are consistent with the CDC’s guidance. Upon entry into

    the jail, inmates’ temperatures are taken. Dkt. # 166-2, at 2. This is consistent with the CDC’s

    guidance that a jail “[p]erform pre-intake screening and temperature checks for all new entrants.”

    Dkt. # 177-1, at 10. Employees’ temperatures are also taken, and they are required to stay home for

    at least 14 days if they have a temperature after symptoms were initially present. The jail has

    designated entire areas for inmates who might test positive for COVID-19. Dkt. # 166-2, at 2. This

    is consistent with the CDC’s guidance that “an individual [who] has symptoms of COVID-19”

    should be placed “under medical isolation.” Dkt. # 177-1, at 10. The jail has ordered hand sanitizer

    for employees and inmates, and has ordered 40,000 bars of soap for inmates. Similarly, the CDC

    recommends that proper hygiene is essential for combating COVID-19 in jails and detention

    facilities. See Dkt. # 177-1, at 8. The jail has posted signs, posters, and warnings on tablets

    explaining the precautions inmates should take to combat COVID-19. Most importantly, if any

    inmate tests positive for COVID-19, he or she will be immediately quarantined and given medical

    attention. This is consistent with the CDC’s guidance that, if an inmate tests positive for COVID-19,

    a plan should be in place to transfer that individual to a local hospital. Id. at 23.




                                                      30
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 31 of 35




           Plaintiff argues that many of these procedures are ignored, and he provides testimony from

    a named witness that inmates are still exposed to one another. See Dkt. # 168-3. However, the same

    is true for the community at large. The City of Tulsa has policies for combating COVID-19 in the

    general public, but these procedures are not followed absolutely. It is not this Court’s role to

    mandate that county or city-wide procedures be followed strictly. Plaintiff also seems to imply that

    the conditions in the jail should be such as to eliminate any possibility that an inmate could contract

    COVID-19. See Dkt. # 168, at 5. This is impractical, even for the general public. Plaintiff argues

    that the jail’s COVID-19 Plan and its implementation should mirror the CDC guidance. However,

    the COVID-19 Plan does follow many aspects of the CDC guidance. Plaintiff argues that the

    COVID-19 Plan “contradicts or omits many important CDC guidelines . . . .” Dkt. # 168, at 2.

    However, plaintiff does not meet his burden to show that putative class members would be safer

    were they to be released into the general public. Even if the COVID-19 Plan fails to follow all CDC

    guidance in its practical implementation, this Court should defer to the policy of local officials

    absent a showing that the policy has no real relation to the public health or safety.

           Many of plaintiff’s arguments are generalized concerns and speculations about the conditions

    of the jail. Normally a detainee must exhaust administrative remedies before making a complaint

    in court. See Peoples v. Gilman, 109 F. App’x. 381, 383 (10th Cir. 2004) (holding that a detainee

    was required to exhaust administrative remedies because his claim “implicate[d] conditions of

    confinement and the effects of actions by government officials on the lives of persons confined in

    prison”). Plaintiff does not claim that putative class members are at a high risk of contracting

    COVID-19 due to age or illness; his concerns are generalized and speculative. Therefore, the Court




                                                      31
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 32 of 35




    finds that plaintiff has not met his heavy burden of showing putative class members will likely suffer

    irreparable harm in the absence of preliminary relief.

    C. Public’s Interest

            The public interest analysis somewhat overlaps with the balance of equities analysis.

    Plaintiff argues that “vindication of constitutional rights is always in the public interest.” Dkt. # 158,

    at 30. However, as discussed, the Court declines to rule at this time whether a constitutional right

    to bail has been or is likely to be violated. Plaintiff further argues that releasing inmates is essential

    to the well being of not only the individual inmates, but also to the public in general. Id. However,

    there are no confirmed cases of COVID-19 at the jail among inmates. The Court finds that it is not

    in the public’s interest to release numerous putative class member inmates into the general

    population.

            The parties disagree as to whether comity requires the Court to defer to the Sheriff’s policy.

    Defendants argue that federal courts should defer to state courts in matters of sensitive public policy.

    Dkt. # 175, at 11-12.

            In Dixon v. City of St. Louis, 950 F.3d 1052 (8th Cir. 2020), the Eighth Circuit reversed a

    preliminary injunction issued by a federal district court where the district court did not consider the

    public’s interest in a preliminary injunction. Id. at 1056. The Missouri Supreme Court, like the

    Tulsa County District Court, had developed a rule modifying bail hearings. Id. at 1055. The federal

    district court enjoined the state officials from setting bail without considering less restrictive

    alternatives, and its only discussion of the new rule was that it was not moot. Id. at 1055-56. The

    circuit court remanded for consideration of the public’s interest in light of the new rule. Id. at 1056.




                                                       32
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 33 of 35




           Plaintiff argues that this case is inapposite because, in Dixon, the court did not rule that a

    preliminary injunction was improper; it held only that the district court should have given more

    weight to the public interest factor in its analysis in light of the new Missouri Supreme Court rule.

    Dkt. # 179, at 10. While this is true, plaintiff’s argument on comity is unpersuasive. Local Criminal

    Rule 2 is a significant improvement upon the prior bail process in Tulsa County District Court. And,

    although the Court is not ruling on the underlying merits of that new process at this time, it is worth

    noting that state and county policymakers are working together to implement improvements to that

    process. “Cooperation and comity, not competition and conflict, are essential to the federal design.”

    Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 586 (1999).

           In addition, were the Court to issue a preliminary injunction releasing putative class

    members, it would be contrary to the public’s interest in ensuring arrestees appear for trial and do

    not present a risk of committing new offenses. The Court thus finds that plaintiff has not met his

    heavy burden of showing that the public interest strongly favors granting a preliminary injunction.

    D. Likelihood of Success on the Merits

           As noted above, the Court cannot determine at this time whether plaintiff is likely to succeed

    on the merits of the bail system claims. The record, at this point, is too conflicting and incomplete.

    Discovery is ongoing. See Dkt. # 185.

           With regard to likelihood of success on the merits, the Sheriff argues that a preliminary

    injunction would have no effect because he allegedly has no authority to release detainees because

    they are unable to pay bail. Dkt. # 177, at 17. He argues that, because plaintiff’s claim is based on

    allegedly unconstitutional judicial procedures employed by the state court judges, and because

    plaintiff has sued those judges directly, an injunction against the Sheriff is unwarranted. Id. at 24.


                                                      33
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 34 of 35




    He cites the Tenth Circuit’s opinion in Valdez v. City and County of Denver, 878 F.2d 1285, 1289

    (10th Cir. 1989), as authority for this proposition. Dkt. # 177, at 27. In that case, the Tenth Circuit

    held that “officials performing ministerial acts intimately related to the judicial process . . . must not

    be called upon to answer for the legality of decisions which they are powerless to control.” Valdez,

    878 F.2d at 1289. He also cites Buffin v. City and County of San Francisco, 2016 WL 6025486, at

    *5 n.3 (N.D. Cal. Oct 14, 2016), which found that, “as a matter of law there is no county policy

    where the State directs its judges to set a bail schedule, which the Sheriff’s department is required

    to enforce pursuant to state law.” Id. Thus, the Sheriff argues, injunctive relief against him would

    be unwarranted.13 Plaintiff counters that “[a]n insistence that state law or policy requires the Sheriff

    to violate the Constitution is not a defense to [p]laintiff’s claim for injunctive relief, but rather a

    basis for granting that relief.” Dkt. # 187, at 12 (citing Edwards v. Cofield, 265 F. Supp. 3d 1344,

    1346 (M.D. Ala. 2017) (a sheriff “does not enjoy immunity merely because he was following orders.

    Indeed, . . . Ex Parte Young assumes that the state actor has done nothing more than enforce the law

    as promulgated by the State.”). Plaintiff also points out that the Court in a prior order (Dkt. # 48)

    allowed his claims against the Sheriff to proceed. Dkt. # 187, at 18.

            Because the Court has found that putative class members are unlikely to suffer irreparable

    harm based on COVID-19, it need not address these arguments at this time because it is deferring

    the merits of plaintiff’s underlying claims to a future date. See Dominion Video Satellite, Inc. v.


    13
            The Sheriff also argues that, were he to release detainees from jail, he could face criminal
            liability and loss of employment. Dkt. # 177, at 16 (citing OKLA. STAT. tit. 57, § 47 (“The
            sheriff . . . is hereby required to conform, in all respects, to the rules and directions . . . of the
            district judge and communicated to him by the proper authority.”); OKLA. STAT. tit. 57, § 55
            (stating that, if the Sheriff refuses “to comply with any of the rules and regulations
            established by the district judge . . . he shall, on conviction thereof, by indictment for each
            case of such failure or neglect of duty . . . pay . . . a fine . . . .”)).

                                                         34
Case 4:18-cv-00298-CVE-JFJ Document 191 Filed in USDC ND/OK on 05/11/20 Page 35 of 35




    Echostar Satellite Corp., 356 F.3d 1256, 1260 (10th Cir. 2004) (“In examining these factors, courts

    have consistently noted that because a showing of probable irreparable harm is the single most

    important prerequisite for the issuance of a preliminary injunction, the moving party must first

    demonstrate that such injury is likely before the other requirements for the issuance of an injunction

    will be considered.”) (quotation marks and citations omitted).

                                                     IV.

                                                Conclusion

           A preliminary injunction is “an extraordinary and drastic remedy.” Mazurek v. Armstrong,

    520 U.S. 968, 972 (1997). Plaintiff’s request for a preliminary injunction is strongly disfavored.

    Plaintiff has not made a the required strong showing of the four Little factors for issuance of a

    mandatory preliminary injunction or a preliminary injunction that alters the status quo. For these

    reasons, the Court finds that plaintiff’s motion for a preliminary injunction (Dkt. # 158) should be

    denied without prejudice.

           IT IS THEREFORE ORDERED that plaintiff’s motion for a preliminary injunction (Dkt.

    # 158) is denied without prejudice, and plaintiff’s motion for a temporary restraining order (Dkt.

    # 159) is moot.

           DATED this 11th day of May, 2020.




                                                     35
